NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 11-2030
                                     ____________

                           UNITED STATES OF AMERICA,

                                            v.

                              RAUL RODRIGUEZ,
                                    a/k/a
                             JULIAN RODRIGUEZ,
                                    a/k/a
                       CARLOS HERIBERTO RIOS CABELLO

                                 RAUL RODRIGUEZ,
                                     Appellant
                                   ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                              (D.C. No. 09-cr-00614-202)
                     District Judge: Honorable Petrese B. Tucker
                                    ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 29, 2012

     Before: SMITH and FISHER, Circuit Judges, and RAKOFF,* District Judge.

                                  (Filed: July 2, 2012 )
                                      ____________

                              OPINION OF THE COURT
                                   ____________


      *
         The Honorable Jed S. Rakoff, District Judge for the United States District Court
for the Southern District of New York, sitting by designation.
RAKOFF, District Judge.

       Raul Rodriguez (“Rodriguez”) appeals from a judgment of sentence entered by the

District Court. On appeal, Rodriguez challenges the substantive reasonableness of the

District Court‟s imposition of a 292 month term of imprisonment. For the reasons set

forth below, we will affirm.

                                             I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       On August 29, 2009, Raul Rodriguez was arrested in connection with participating

in a heroin trafficking organization. Rodriguez‟s role in the organization was to package

the heroin for shipment. During the investigation and after the arrest of Rodriguez and

his codefendants, the Government recovered approximately 190 grams of heroin,

approximately 97 grams of which were recovered from the residence where Rodriguez

and one of his co-defendants were arrested. On May 17, 2010, Rodriguez pled guilty to

three counts in the Superseding Indictment: one count of conspiracy to distribute and

possess with intent to distribute 100 grams or more of heroin in violation of 21 U.S.C. §

846; one count of possessing heroin with intent to distribute in violation of 21 U.S.C. §

841(a)(1); and one count of reentry after deportation in violation of 8 U.S.C. § 1326(a)

and (b)(2).


                                              2
       Rodriguez had been previously convicted of several drug trafficking offenses.

Most recently, on November 5, 2002, he was convicted in federal court of distribution of

controlled substances (heroin and crack cocaine), and sentenced to 63 months‟

imprisonment. As a non-U.S. citizen, after his release, he was deported from the United

States and flown to the Dominican Republic on April 23, 2008.

       On April 6, 2011, the District Court held a sentencing hearing, during which the

Court calculated the Sentencing Guidelines offense level at 35 and placed Rodriguez in

criminal history category VI. The resulting Guidelines range was 292 to 365 months‟

imprisonment. At sentencing, Rodriguez‟s attorney argued for a bottom-of-the

Guidelines sentence, or a non-Guidelines sentence, on the ground that a sentence of 365

months might lead to Rodriguez‟s dying in prison with no chance for rehabilitation.

       Before imposing the sentence, the District Court discussed the factors it

considered relevant to the sentence. The District Court said that the defendant was “a

middle manager of a significant drug organization,” who had “two prior state convictions

for drugs and one federal conviction for drugs,” and that, after being deported, Rodriguez

had returned to the United States “almost immediately and resumed [his] participation in

the drug trade . . . [which] indicate[d] that [he is] a danger to the community.” Moreover,

the Court noted that although Rodriguez had been in the United States for many years, he

had never held a legitimate job and had used drug trafficking to support himself and his

family.


                                             3
       After discussing the factors it deemed relevant, the District Court imposed a

bottom-of-the-Guidelines sentence of 292 months‟ imprisonment, followed by 8 years‟

supervised release. Rodriguez filed a timely notice of appeal.

                                            II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have

jurisdiction to review the District Court‟s judgment of sentence pursuant to 28 U.S.C. §

1291 and 18 U.S.C. § 3742. We review a challenge to a sentence‟s substantive

reasonableness under an abuse of discretion standard, pursuant to Gall v. United States,

552 U.S. 38 (2007). “The touchstone of „reasonableness‟ is whether the record as a

whole reflects rational and meaningful consideration of the factors enumerated in 18

U.S.C. § 3553(a),” United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007) (en banc),

and we will not reverse the sentence imposed “unless no sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc)

(describing review as “highly deferential” to sentencing court‟s application of the §

3553(a) factors). To this end, “the party challenging the sentence has the burden of

demonstrating unreasonableness.” Id. at 567.

                                            III.

       Rodriguez argues that the sentence of 292 months‟ imprisonment was greater than

necessary to satisfy the § 3553(a) factors. Although he conceded that the District Court‟s


                                             4
sentence was at the bottom of his applicable Guidelines range of 292-365 months,

Rodriguez argues that the Career Criminal Enhancement in the Guidelines is “per se

unreasonable,” and unreasonable here, since it “arbitrarily” and “mechanically” increased

his Guidelines range from 92-115 months to 292-365 months. Rodriguez also argues that

the Guidelines range for drug offenses like his heroin convictions, as well as the ten-year

mandatory minimum applicable to his convictions, are greater than necessary to achieve

the purposes set forth in § 3553(a). These arguments fail, however, as the District Court

was not required to engage in an independent analysis of the validity of particular

Guidelines. United States v. Lopez-Reyes, 589 F.3d 667, 671 (3d Cir. 2009).

       Here, the record reflects the District Court‟s rational and meaningful application of

the § 3553(a) factors to the circumstances of this case. The Court provided an evaluation

of the relevant § 3553(a) factors as applicable to the defendant and explained how it

reached its sentencing decision. The Court fashioned its Guidelines sentence based on

“appropriate and judicious consideration of the relevant factors,” United States v.

Lessner, 498 F.3d 185, 204 (3d Cir. 2007), and imposed a bottom-of-the-Guidelines-

range sentence. Indeed, this was the sentence Rodriguez‟s attorney requested as the

“starting point” during the sentencing hearing, as opposed to the Government‟s argument

for a top-of-the-Guidelines-range sentence. Accordingly, we cannot conclude that

Rodriguez‟s sentence was substantively unreasonable.

                                            IV.


                                             5
For the foregoing reasons, we will affirm the order of the District Court.




                                      6